UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                              June 13, 2012

                                        No. 11-1654

                          MICHAEL ALEXANDER NELSON,
                                   Petitioner

                                            v.

                      ATTORNEY GENERAL OF THE UNITED
                             STATES, Respondent

                              (Agency No. A044-843-940)

Present: VANASKIE, BARRY and CUDAHY, Circuit Judges

      Motion by Respondent to Publish the Opinion Dated 05/22/2012.

                                                          Respectfully,
                                                          Clerk/pdb for smw


_________________________________ORDER________________________________
The foregoing motion is GRANTED

                                          By the Court,


                                          /s/Maryanne Trump Barry
                                          Circuit Judge


Dated: July 10, 2012
Smw/cc:      Jeffrey L. Menkin, Esq.
             Kristen Sawicki, Esq.
             Richard H. Frankel, Esq.
             Jonathan O'Boyle, Esq.